IN THE SUPREME COURT OF THE STATE OF IDAHO

                                        Docket No. 45042

STATE OF IDAHO,                                       )
                                                      )      Boise, June 2018 Term
       Plaintiff-Appellant,                           )
                                                      )      Filed: October 29, 2018
v.                                                    )
                                                      )      Karel A. Lehrman, Clerk
BRIANNA NICOLE ANDERSEN,                              )
                                                      )
      Defendant-Respondent.                           )

       Appeal from the District Court of the First Judicial District of the State of Idaho,
       Kootenai County, Hon. Benjamin R. Simpson, District Judge.

       The order of the district court is reversed.

       Hon. Lawrence G. Wasden, Attorney General, Boise, for Appellant. Kale D.
       Gans argued.
       Eric Don Fredericksen, State Appellate Public Defender, Boise, for Respondent.
       Andrea W. Reynolds argued.
             _______________________________________________

HORTON, Justice.
       The State of Idaho appeals from the decision of the district court granting Brianna Nicole
Andersen’s motion to suppress statements that she made to a police officer. The district court
granted Andersen’s motion based on its finding that Andersen’s statements were made without
Miranda warnings during a custodial interrogation and that Andersen’s statements were not
voluntary. We reverse.
                 I.      FACTUAL AND PROCEDURAL BACKGROUND
       At approximately midnight on October 1, 2016, Coeur d’Alene police officers responded
to an apartment after receiving a 911 call from Andersen reporting that that “there was a male
who was unconscious, not breathing and unresponsive in the bathroom area of the residence.”
Officer Nielsen was the first police officer to enter the residence. There were four people inside,
including Andersen. Officer Nielsen found a young man, later determined to be Ryan Stebbins,



                                                  1
lying unconscious on the bathroom floor. He determined that Stebbins was breathing and had a
pulse and observed a used syringe lying on the bathroom counter. Officer Nielsen testified at
Andersen’s preliminary hearing that he believed Mr. Stebbins might have been under the
influence of heroin and that the syringe was for “a narcotic analgesic of some kind.”
           Several more officers responded to the scene—Officers Niska, Schatz, Rodgers, Cohen
and Sergeant Schneider. Paramedics arrived at the residence approximately five minutes after the
police officers’ arrival. While Officer Nielsen was in the bathroom with Stebbins, other officers
began interviewing the other persons in the apartment.
           Sergeant Schneider assigned Officer Niska to question Andersen. Officer Niska asked
Andersen, “Why don’t you come talk to me?” Andersen and Officer Niska went into an open
area adjacent to the bathroom. Andersen sat down in an armchair. She was neither handcuffed
nor told that she was under arrest. No weapons were drawn and Andersen was not threatened.
Andersen was not advised of her Miranda 1 rights at any point during the interview.
           Officer Niska asked Andersen for her identification, which she did not have on her
person. Officer Niska then requested Andersen’s name and identifying information, which
Officer Niska relayed to dispatch. Officer Niska then questioned Andersen at length about what
transpired. Andersen initially reported that the occupants of the residence had been downstairs in
the basement eating pizza when Stebbins went upstairs. Then “they heard a loud thump, and . . .
they found him unconscious.”
           Sergeant Schneider joined in the questioning after approximately ten minutes. In
comparison to Officer Niska, his questions and tone were aggressive. The first question he asked
Andersen was, “So, you use too, or just him?” Andersen responded that she had been clean for
two and a half years. Sergeant Schneider interrupted, asking, “Where did you put the dope?”
Andersen responded that she didn’t have anything. Sergeant Schneider indicated disbelief at her
answer, telling Andersen, “Stop it . . . no you are, you are.” He continued to question her, stating
at one point, “You’re worried about getting in trouble because you’ve got dope.” Andersen
denied using drugs and that she had been in the bathroom with Stebbins. Sergeant Schneider



1
    Miranda v. Arizona, 384 U.S. 436 (1966).



                                                 2
responded, “More lies. You were in the bathroom with him.” Andersen continued to defend
herself, telling the officers they could “search [her] stuff.”
        Andersen asked Stebbins, who by this time was in the living room, if he was okay. She
made a movement as if to rise, and both officers forcefully instructed her to “stay seated.”
Sergeant Schneider then accused Andersen of hiding the drugs and not telling the truth,
sarcastically suggesting that “some magic heroin fairy” had hidden the heroin. Andersen made
another movement and was again told to “stay seated.”
        After Sergeant Schneider disengaged from the questioning, Officer Niska questioned
Andersen for a considerable time. At one point, Officer Niska told Andersen to, “Quit lying . . .
enough with the B.S. So, what really happened?” Andersen then told Officer Niska that she had
been in the bathroom with Stebbins and, after he passed out, she had flushed a syringe down the
toilet prior to placing the 911 call because she did not want Stebbins to get in trouble.
        Andersen then consented to a search of her purse. The purse held two plastic baggies
containing heroin. Officer Niska arrested Andersen and a search of Andersen’s person revealed
two syringe caps in her pocket.
        Andersen was charged by information with possession of heroin and destruction of
evidence. Andersen filed a motion to suppress, contending that her statements were obtained in
violation of her Miranda rights, that the physical evidence obtained as a result of the statements
was “fruit of the poisonous tree,” and that the search of her purse was the product of coercion.
        When Andersen’s motion came before the district court for hearing, neither party
presented testimony. Instead, the parties stipulated to introduction of the preliminary hearing
transcript and a video recording created by Officer Niska of her contact with Andersen. The
parties further agreed that the district court could decide the motion based upon briefing that had
previously been submitted.
        The district court clarified that it was being asked to decide two questions. The first was
whether Andersen was in custody for purposes of its Miranda analysis. The second question was
whether the search of Andersen’s purse was lawful. The latter question presented two distinct




                                                   3
sub-issues: whether the search was tainted by the claimed Miranda violation 2 and whether
Andersen’s consent to search the purse was the product of coercion.
         The district court then granted Andersen’s motion to suppress her statements and denied
her request to suppress the results of the search of her purse. As to Andersen’s statements, the
district court held:
                 Okay. The Court finds from a review of the CD at time stamp 1550
         approximately, the defendant attempted to get up during the interview. She was
         rather forcefully told to sit down and stay. The Court finds based upon that, she
         was in custody. Based upon that, I’m going to suppress all of her statements made
         to law enforcement after that fact or after that statement. So those will not be used
         against her.
         The district court then spent considerably more time addressing the search of the purse.
The district court addressed a number of factors, including: its conclusion that Andersen was in
custody 3 at the time of the consent; the number of police officers present and their engagement
with other persons found in the residence; the absence of drawn weapons; the failure to advise
Andersen of her Miranda rights; whether Andersen was told she had a right not to consent to the
search; and whether she was told a search warrant could be obtained. The district court noted that
early on Andersen had “volunteered” to permit the officers to search her purse. The district court
then stated that it was evaluating the totality of the circumstances, and concluded, “based on the
total conversation between the defendant and law enforcement, that [Andersen] knew that she
was being asked for consent to search and she volunteered it, she agreed to it.” Thus, the district
court denied the motion to suppress evidence arising from the search of the purse.
         The district court’s ruling on the Miranda issue prompted the prosecutor to seek
clarification as to whether Andersen’s statements “were voluntarily made” and thus, potentially
available as impeachment evidence at trial. The district court ruled:
         I think initially [the officers] were fairly forceful. The farther they went into it, the
         more conversational it became. But I’m going to find that her statements were not
         voluntary. They’re not useful for any purpose. They’re constitutionally prohibited.


2
 This claim is not at issue in this appeal.
3
  At a different point in its discussion of the motion to suppress the results of the search of Andersen’s purse, the
district court characterized Andersen as being “detained.” As will be discussed later, there is a significant distinction
between “detention” and “custody” for purposes of the Miranda analysis.



                                                           4
          The district court then entered an order partially granting Andersen’s motion to suppress.
The State timely appealed from that order.
                                II.     STANDARD OF REVIEW
          In an ordinary appeal from an order granting or denying a motion to suppress, our
standard of review is bifurcated. “This Court will accept the trial court’s findings of fact unless
they are clearly erroneous. However, this Court may freely review the trial court’s application of
constitutional principles in light of the facts found.” State v. Purdum, 147 Idaho 206, 207, 207
P.3d 182, 183 (2009) (citation omitted). The deference to the trial court’s factual findings reflects
“the trial court’s special role to weigh conflicting evidence and judge the credibility of
witnesses.” Hull v. Giesler, 163 Idaho 247, 250, 409 P.3d 827, 830 (2018).
          This appeal presents the unusual situation where this Court has exactly the same evidence
before it as was considered by the district court: the transcript of the preliminary hearing and the
video recording of Officer Niska’s contact with Andersen. In such instance, we do not extend the
usual deference to the district court’s evaluation of the evidence. “Under these limited
circumstances, this Court has determined that its role on appeal is to freely review the evidence
and weigh the evidence in the same manner as the trial court would do.” State v. Lankford, 162
Idaho 477, 492, 399 P.3d 804, 819 (2017) (evaluating district court’s ruling on motion for new
trial).
                                         III.   ANALYSIS
          This appeal presents two issues for our resolution. We first consider whether the district
court correctly determined that Andersen was in custody for purposes of the Miranda analysis.
We then turn to the district court’s conclusion that Andersen’s statements were not voluntary.
    A. Andersen was not in custody during her interrogation.
          The distinction between an investigatory detention and an arrest is significant. Although
both are seizures for purposes of Fourth Amendment analysis, see e.g. State v. Pachosa, 160
Idaho 35, 38, 368 P.3d 655, 658 (2016), Miranda protections are triggered only by arrest.
“Miranda warnings are required where a suspect is in custody, a fact determined by whether
there is a formal arrest or restraint on freedom of movement of the degree associated with a
formal arrest.” State v. James, 148 Idaho 574, 576–77, 225 P.3d 1169, 1171–72 (2010) (internal




                                                  5
quotations and citations omitted). However, persons temporarily detained by law enforcement
are not in custody for purposes of Miranda. State v. Munoz, 149 Idaho 121, 128–29, 233 P.3d 52,
59–60 (2010). The burden of proving that the defendant was in custody rests on the defendant
seeking to exclude evidence based on a failure to administer Miranda warnings. James, 148
Idaho at 577, 225 P.3d at 1172.
       “To determine whether custody has attached, a court must examine all of the
circumstances surrounding the interrogation. The test is an objective one and the only relevant
inquiry is how a reasonable [person] in the suspect’s position would have understood his [or her]
situation.” Id. (internal quotations and citations omitted). As the Supreme Court of the United
States has explained:
       In determining whether a person is in custody in this sense, the initial step is to
       ascertain whether, in light of “the objective circumstances of the interrogation,”
       Stansbury v. California, 511 U.S. 318, 322–23 (1994), a “reasonable person
       would have felt he or she was not at liberty to terminate the interrogation and
       leave.” Thompson v. Keohane, 516 U.S. 99, 112 (1995).
Howes v. Fields, 565 U.S. 499, 509 (2012). When determining whether a defendant is in custody
for purposes of Miranda, courts consider the totality of the circumstances, including: where the
questioning occurred, the duration of the interrogation, whether the defendant is informed that
the detention may not be temporary, and the intensiveness of the questions and requests of the
police officer. James, 148 Idaho at 578, 225 P.3d at 1173.
       As noted previously, the district court found that Andersen was in custody because the
officers “rather forcefully told [her] to sit down and stay” when she began to rise from the
armchair in which she was seated. Our review of the evidence leads us to a different conclusion.
In reaching this conclusion, we note the United States Supreme Court’s observation that:
       Any interview of one suspected of a crime by a police officer will have coercive
       aspects to it, simply by virtue of the fact that the police officer is part of a law
       enforcement system which may ultimately cause the suspect to be charged with a
       crime. But police officers are not required to administer Miranda warnings to
       everyone whom they question. Nor is the requirement of warnings to be imposed
       simply because the questioning takes place in the station house, or because the
       questioned person is one whom the police suspect. Miranda warnings are required
       only where there has been such a restriction on a person’s freedom as to render
       him “in custody.” It was that sort of coercive environment to which Miranda by
       its terms was made applicable, and to which it is limited.



                                                6
Oregon v. Mathiason, 429 U.S. 492, 495 (1977).
       In this case, the interrogation took place in a private residence. During the entire
interaction, Andersen spoke with only one or two police officers at a time. The conversation
between Andersen and Officer Niska began cordially. It became substantially less cordial for the
brief period when Sergeant Schneider entered the conversation, but improved substantially when
he left. The questioning lasted for less than one hour. Indeed, the only restraint on Andersen’s
liberty occurred on the two occasions when she was directed to remain seated. When evaluating
the totality of the circumstances, no single fact is controlling. See State v. Ybarra, 102 Idaho 573,
576, 634 P.2d 435, 438 (1981) (holding that drawn guns during an encounter was “not
controlling” in determining custody). Our evaluation of the totality of the circumstances leads us
to conclude that Andersen was detained, but not subjected to a restraint on her freedom of
movement of the degree associated with a formal arrest. Accordingly, we reverse the district
court’s holding that Andersen’s Miranda rights were violated and its corresponding suppression
of her statements.
   B. Andersen’s statements were not made involuntarily.
       “When a defendant alleges an interrogation to be coercive, the State bears the burden of
proving voluntariness of the defendant’s confession by a preponderance of the evidence.” State
v. Yager, 139 Idaho 680, 685, 85 P.3d 656, 661 (2004) (citing Lego v. Twomey, 404 U.S. 477
(1972)). To determine the voluntariness of a statement, courts examine the totality of the
circumstances to determine “whether the defendant’s will was overborne.” Id. The Court has
outlined the following factors to be considered in determining whether a confession was
voluntary: “(1) Whether Miranda warnings were given; (2) The youth of the accused; (3) The
accused’s level of education or low intelligence; (4) The length of detention; (5) The repeated
and prolonged nature of the questioning; and (6) Deprivation of food or sleep.” State v. Radford,
134 Idaho 187, 191, 988 P.2d 80, 84 (2000) (quoting State v. Troy, 124 Idaho 211, 214, 858 P.2d
750, 753 (1993)); see also Schneckloth v. Bustamonte, 412 U.S. 218, 226 (1973). The presence
of Miranda warnings is a particularly significant factor. Missouri v. Seibert, 542 U.S. 600, 608–
609 (2004).




                                                 7
       We note that Andersen’s motion to suppress did not allege that her statements were
involuntary. Rather, this only became an issue after the district court granted her motion to
suppress based upon its finding of a Miranda violation. Our review of the totality of the evidence
leads us to conclude that her statements were voluntary. Andersen is an adult and exhibited at
least normal intelligence during the interview. The questioning lasted approximately an hour.
She was not deprived of food or sleep. Indeed, the only aspect of the interrogation that presents
any concern as to whether her statements were voluntary, apart from the failure to give Miranda
warnings, was when Sergeant Schneider loudly accused her of lying. However, during this most
heated point of the interaction, Andersen shouted back at the officers, clearly demonstrating that
her will was in no way overborne by the officers. Thus, we find that the State met its burden of
showing that Andersen’s statements were voluntary. Accordingly, we reverse the decision of the
district court suppressing her statements.
                                     IV.     CONCLUSION
       We reverse the district court’s order suppressing Andersen’s statements.


       Chief Justice BURDICK, Justices BRODY, BEVAN, and Justice Pro Tem WALTERS
CONCUR.




                                                8